Case 19-00090-RLM-7            Doc 11     Filed 01/25/19     EOD 01/25/19 13:21:04           Pg 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                                 )
                                                       ) CASE NO. 19-00090-RLM-7
Dorothy Annabeth Hurt                                  )
             Debtor.                                   )

               LIMITED OBJECTION AND MOTION TO CLARIFY DEBTOR

         Creditor, First Merchants Bank, by and through its undersigned counsel, to file its Limited

Objection and Motion to Clarify Debtor. In support of this filing, First Merchants states:

         1.     The Plaintiff, First Merchants, is an Indiana bank maintaining a banking office at

33 W. 10th Street, Suite 100, Anderson, Indiana 46016.

         2.     Showline Drywall, LLC (“Showline Drywall”), maintains a principal office at

8240 Indy Lane, Indianapolis, Indiana 46214, and has identified its Registered Agent being

Steven Hunt, 8240 Indy Lane, Indianapolis, Indiana 46214, with the Indiana Secretary of State.

         3.     Showline Drywall and Showline Properties, LLC (“Showline Properties”

executed a Promissory Note (“First Note”) dated November 2, 2016, in the principal amount of

Three Hundred Ninety-Five Thousand and 00/100 Dollars ($395,000.00), identifying Showline

Drywall and Showline Properties, as the borrowers.

         4.     Showline Drywall and Showline Properties executed a second Promissory Note

(“Second Note”) dated November 2, 2016, in the principal amount of One Hundred Thousand

and 00/100 Dollars ($100,000.00), identifying Showline Drywall and Showline Properties, as the

borrowers.

         5.     The Petition filed by the Debtor, Dorothy Annabeth Hurt, states in Part I(4) that she

has used “FDBA Showline Drywall, LLC” as a business name in the past eight (8) years.
Case 19-00090-RLM-7           Doc 11     Filed 01/25/19     EOD 01/25/19 13:21:04         Pg 2 of 3



        6.      Showline Drywall, LLC, is not a “DBA,” rather it is an Indiana limited liability

company, which has been administratively dissolved, and which maintains certain obligations to

First Merchants.

        7.      The Showline Drywall, LLC, obligations to First Merchants should not be, and are

not, included in this Case.

        8.      First Merchants is entitled to an Order clarifying that Showline Drywall, LLC, is not

a debtor in this Case and that the obligations of Showline Drywall, LLC, are not subject to discharge

in this Case.

        WHEREFORE, First Merchants Bank, by counsel, respectfully requests this Court enter an

Order clarifying that Showline Drywall, LLC, is not a debtor in this Case and that the obligations of

Showline Drywall, LLC, are not subject to discharge in this Case. First Merchants requests all other

just and proper relief.



                                       MERCER BELANGER




                                       PAUL J. CARROLL, #26296-49
                                       MERCER BELANGER
                                       One Indiana Square, Suite 1500
                                       Indianapolis, IN 46204
                                       (317) 636-3551
                                       (317) 636-6680 fax
Case 19-00090-RLM-7          Doc 11      Filed 01/25/19    EOD 01/25/19 13:21:04         Pg 3 of 3




                                 CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing has been served upon the following by

this court’s electronic filing system on the 25th day of January, 2019:

Mark S. Zuckerberg
429 N. Pennsylvania Street, Suite 100
Indianapolis, Indiana 46204

Ronald J. Moore
Office of the U.S. Trustee,
101 W. Ohio Street, Suite 1000
Indianapolis, IN 46204
Ronald.Moore@usdoj.gov

James T. Young
Rubin & Levin, P.C.
135 N. Pennsylvania Street, Suite 1400
Indianapolis, Indiana 46204




                                              Paul J. Carroll
             THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE
               USED FOR THAT PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.
